                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD L. TURNER,                                   Case No. 19-cv-01126-EMC
                                   8                     Plaintiff,
                                                                                             ORDER
                                   9              v.
                                                                                             Docket Nos. 7, 8
                                  10     JEFFREY S. WHITE, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Edward Turner, an inmate at the California Medical Facility, filed this pro se civil rights
                                  14   action under 42 U.S.C. § 1983 on February 28, 2019. On that date, the Clerk notified Mr. Turner
                                  15   that his complaint was deficient because he had not signed it; the Clerk notified him that he
                                  16   needed to submit a signed copy of the complaint within 28 days or the action would be dismissed.
                                  17   On that same date, the Clerk notified Mr. Turner that he had failed to pay the filing fee or submit a
                                  18   completed in forma pauperis application; the Clerk notified him that he needed to pay the filing
                                  19   fee or submit a completed in forma pauperis application within 28 days or the action would be
                                  20   dismissed. Although the deadline by which to do so has long passed, Mr. Turner did not submit a
                                  21   signed copy of his complaint and did not submit a completed in forma pauperis application or pay
                                  22   the filing fee.
                                  23           Mr. Turner filed a motion for appointment of counsel in which he also requested a 60-day
                                  24   extension of time for an unspecified deadline. Docket No. 7. A district court has the discretion
                                  25   under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent civil litigant in
                                  26   exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This
                                  27   requires an evaluation of both the likelihood of success on the merits and the ability of the plaintiff
                                  28   to articulate his claims pro se in light of the complexity of the legal issues involved. See id.
                                   1   Neither of these factors is dispositive and both must be viewed together before deciding on a

                                   2   request for counsel under § 1915(e)(1). Exceptional circumstances are not present in this case

                                   3   because there appears to be virtually no likelihood of success on the merits of the complaint that

                                   4   makes little sense and sues two federal judges and the State of California. Mr. Turner’s request

                                   5   for appointment of counsel to represent him in this action is DENIED. Docket No. 7.

                                   6             The Court construes the request for an extension of the deadline in the motion for

                                   7   appointment of counsel to be a request an extension of the deadline to file a signed copy of the

                                   8   complaint and a completed in forma pauperis application and GRANTS the request. Mr. Turner

                                   9   must file a signed copy of the complaint no later than July 26, 2019. Mr. Turner also must pay the

                                  10   $400.00 filing fee or submit a completed in forma pauperis application no later than July 26,

                                  11   2019. Failure to file the required materials by the deadline will result in the dismissal of this

                                  12   action.
Northern District of California
 United States District Court




                                  13             Mr. Turner’s motion for a hearing and a meeting with opposing counsel is DENIED.

                                  14   Docket No. 8. There is no matter pending that requires a hearing or any sort of meet-and-confer

                                  15   proceeding.

                                  16

                                  17             IT IS SO ORDERED.

                                  18
                                  19   Dated: June 18, 2019

                                  20

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
